Citation Nr: 1009096	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-47 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to October 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The probative (competent and credible) evidence of record 
does not establish the required linkage or correlation 
between the Veteran's currently diagnosed COPD and his 
military service - including to any exposure to asbestos, 
smoke, or other chemicals and fumes that may have occurred 
during his service.


CONCLUSION OF LAW

The Veteran's COPD was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in September 
2008, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  It equally deserves 
mentioning that this letter also informed him that a 
downstream disability rating and effective date will be 
assigned if his underlying claim for service connection is 
eventually granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Consider, as well, that the RO issued 
that VCAA notice letter prior to initially adjudicating his 
claim in January 2009, the preferred sequence, so there was 
no timing error in the provision of the VCAA notice.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA treatment records - 
including an opinion regarding the nature and etiology of his 
claimed condition, the dispositive issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4) (VA must obtain an examination 
and nexus opinion when necessary to fairly decide a claim).  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.



II.  Whether the Veteran is Entitled to Service Connection 
for COPD

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
Veteran's November 2009 VA Compensation and Pension 
Examination (C&P Exam) confirms that he has COPD.  So there 
is no disputing he has this claimed condition.  Therefore, 
the determinative issue is whether his COPD is attributable 
to his military service - and especially to exposure to 
asbestos, smoke, or other chemicals and fumes.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran is competent, even as a layman, to proclaim 
having been exposed to asbestos, smoke, or other chemicals 
and fumes while in service.  However, he is not competent to 
establish that his COPD is a consequent residual of that 
exposure, and his lay testimony regarding having been exposed 
to these toxins also must be credible to ultimately have 
probative value.  38 C.F.R. § 3.159(a)(2).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence). 

With respect to the Veteran's assertions regarding asbestos 
exposure, there is no statute specifically dealing with 
asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of VA promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").

Also, an opinion by VA's Office of General Counsel (OGC) 
discussed the proper way of developing asbestos claims.  See 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease. VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

Setting aside for the moment the question of whether the 
Veteran was exposed to asbestos during his military service 
in the manner alleged, he first has to establish that his 
claimed condition is an asbestos-exposure-related disease.

The Veteran has submitted an October 2008 report from a 
private physician, Dr. M.B.  The report includes the results 
of a pulmonary function test and analysis.  It also provides 
that the results show a moderate obstructive lung defect and 
that the airway obstruction is confirmed by the decrease in 
flow rate at peak flow and flow at 25, 50, and 75 percent of 
the flow volume curve.  As well, this report indicates an 
obstructive lung defect is confirmed by an increased residual 
volume (RV).  This report further provides that diffusion 
capacity is within normal limits and that forced expiratory 
flow (FEF) 25-75 changed by 19 percent.  These findings were 
interpreted as mildly responsive to a bronchodilator.

The Veteran's VA treatment records include an April 2009 
ambulatory care report.  The report provides that he 
mentioned seeing a private physician, Dr. M.B., who had 
performed pulmonary function tests and prescribed Advair for 
the respiratory condition.  No examination was performed.  
The diagnostic impression was COPD and it was noted the 
Veteran "was exposed to chemical in service."

The Veteran's VA treatment records also include a June 2009 
ambulatory care report indicating his previous pulmonary 
function test results, chest x-rays and CT scans were not 
available for review.  His last chest x-ray performed in 2008 
reportedly was normal, without any evidence of pleural 
plaques.  He reported that he was exposed to asbestos while 
in service and that he used a special soap in relationship to 
that exposure.  He also reported having seen a private 
physician for this condition who had previously taken x-rays 
and mentioned "something about a pleural plaque."  The 
report notes the Veteran was not examined.  However, 
it provides an impression of history of exposure to asbestos 
and COPD and inhaler use.  It also notes that his previous CT 
scans or chest x-rays need to be compared to current chest CT 
scan results.

At least arguably, this report suggests the Veteran was told 
by a physician that he had pleural plaque.  However, the 
Court has held that the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  

The Veteran also points to a July 2009 VA radiology (CT scan) 
report, specifically provided in relation to his asserted 
asbestos exposure.  The report indicates there was patchy 
right lower lobe opacity that may represent subsegmental 
atelectasis.  But it also indicates there was no calcified 
pleural plaque that could be seen in association with 
asbestos exposure.  



In November 2009, to resolve these looming uncertainties, VA 
provided the Veteran a C&P Exam specifically concerning the 
nature and etiology of his asserted respiratory disorder.  
The report of that exam provides that his pulmonary function 
test results reveal moderate obstructive pulmonary disease.  
It further provides that the recent CT scan reveals no 
calcified pleural plaque that can be seen in association with 
asbestos exposure.  As well, it provides a diagnosis of COPD 
and notes that this is an obstructive respiratory disease.  
It further provides that asbestosis presents as a 
restrictive/interstitial lung disease, and that the Veteran 
has no conditions that may be associated with a pulmonary 
restrictive disease.  

Based on the medical nexus opinion obtained from this 
examination, the Board finds that the most probative 
(competent and credible) evidence of record does not 
establish the Veteran has an asbestos-exposure-related-
disease.  According to the radiographic and other objective 
measures of this, he does not have the type of findings 
required for this diagnosis, irrespective of whether he was 
exposed to asbestos while in service as he is alleging.  
Moreover, the VA examiner explained that the COPD that has 
been diagnosed is not a disease associated with exposure to 
asbestos inasmuch as it is an obstructive, rather than 
restrictive/interstitial, lung disease.  And there also is 
not the required competent and credible evidence otherwise 
linking the COPD to the Veteran's military service, such as 
to exposure to the other contaminants he has alternatively 
claimed.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The Veteran's STRs are unremarkable for any complaints or 
treatments relating to his lungs or pulmonary function as 
might warrant service-connection on the basis of an in-
service incurrence.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).



The April 2009 VA ambulatory care report provides an 
impression of "? copd was exposed to chemical in service."  
Without regard as to whether the Veteran's in-service 
chemical exposure is established or conceded, this report 
does not link his COPD to his asserted in-service chemical 
exposure.  Instead, it is a mere transcription of his self-
reported history and assertions and, therefore, is not 
competent medical evidence with respect to the etiology of 
his COPD.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).

To the contrary, the November 2009 VA C&P Exam report 
specifically addresses the nature and etiology of the 
Veteran's COPD - particularly in relation to his military 
service.  The report of this exam indicates that the examiner 
reviewed the Veteran's medical history and claims file, 
including the results of his x-rays and pulmonary function 
tests.  The report also indicates the examiner conducted an 
objective clinical evaluation of the Veteran.  And as to the 
etiology of the Veteran's COPD, the examiner determined it 
less likely than not caused by or a result of his military 
service.  In discussing the medical rationale of this 
opinion, this VA examiner pointed out the Veteran's STRs are 
unremarkable for any respiratory problems and that his 
pulmonary function tests and x-rays reveal moderate 
obstructive pulmonary disease, as opposed to a 
restrictive/interstitial disease, such as of a type commonly 
associated with exposure to the means of toxins the Veteran 
has advanced.  Additionally, the examiner noted the Veteran's 
30 to 40 year history of tobacco use (i.e., chronic smoking).  
Precedent opinions of VA's General Counsel have discussed the 
cause-and-effect relationship between chronic smoking and the 
eventual development of respiratory disorders such as COPD.  
See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 
(May 13, 1997).  And indeed, for a claim, as here, filed on 
or after June 9, 1998, there is an express prohibition 
against service connection for any disability resulting from 
injury or disease attributable to the use of tobacco-based 
products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.



That VA C&P Exam was performed specifically to address the 
nature and etiology of the Veteran's asserted condition and 
its purported relationship to his military service.  And the 
medical nexus opinion obtained is well-reasoned and based on 
an objective clinical evaluation of the Veteran and an 
independent review of his claims file for the pertinent 
medical and other history.  So the opinion has the proper 
factual foundation and predicate and, therefore, is entitled 
to a lot of probative weight.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

The Board is sympathetic to the Veteran's claim and has not 
rejected his assertions regarding his in-service exposure to 
these toxins.  However, without regard as to whether he 
suffered any such exposure, the most probative (competent and 
credible) evidence of record does not establish his currently 
diagnosed respiratory disorder, COPD, is etiologically 
related to his military service - including to any exposure 
to asbestos, smoke, or other chemicals and fumes he may have 
had.  And it is for this reason, a lack of supporting medical 
nexus evidence, that his claim ultimately fails, not because 
of any finding regarding whether he was exposed to these 
toxins while in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a respiratory disorder, including 
COPD, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


